ORDER
PER CURIAM.
Appellant, Paul D. Lathon, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County convicting him of one count of murder in the first degree, section 569.020, RSMo 2000,1 two counts of armed criminal action, section 571.015, and one count of assault in the first degree, section 565.050. Appellant was sentenced to life imprisonment without the possibility of parole, two concurrent terms of twenty-five years and a concurrent term of life imprisonment respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.